Citation Nr: 1219071	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-05 110	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 6, 2011, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for PTSD and assigned an initial rating of 30 percent.  

In August 2009, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  

In May 2011, the Board remanded the appeal for further evidentiary development.  In an April 2012 rating decision, the agency of original jurisdiction (AOJ) further increased the rating for PTSD to 50 percent, effective from June 6, 2011.


FINDING OF FACT

In a written statement received at the Board in May 2012, the Veteran withdrew his appeal concerning the issue of entitlement to an increased initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement an initial disability rating in excess of 30 percent for PTSD prior to June 6, 2011, and in excess of 50 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In February 2008, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of entitlement to an initial rating for PTSD in excess of 30 percent.  The Board remanded the appeal for additional development in May 2011.  In an April 2012 rating decision, the AOJ further increased the rating for PTSD to 50 percent, effective from June 6, 2011.

In a written statement received at the Board in May 2012, the Veteran, through his representative, stated that he was withdrawing the appeal of the issue of entitlement to an increased initial rating for PTSD in light of the April 2012 increase in benefits.

As the Veteran has withdrawn his appeal as to the issue of an increased initial rating for PTSD, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal concerning the issue of entitlement an initial disability rating in excess of 30 percent for PTSD prior to June 6, 2011, and in excess of 50 percent thereafter, is dismissed.



		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


